Citation Nr: 1001750	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-35 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, including as secondary to a service-connected 
right knee disability.

2.  Entitlement to special monthly compensation based on a 
need for aid and attendance or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1947 to 
February 1952.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a January 2004 decision by the RO in 
Oakland, California that in pertinent part, denied service 
connection for a left hip disability.  This case also comes 
to the Board on appeal from a September 2005 rating decision 
which denied entitlement to special monthly compensation 
based on the need for aid and attendance or on the basis of 
being housebound.  The Veteran initially requested a Board 
hearing, which was scheduled, but by a letter dated in 
February 2009, he withdrew his hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's August 2009 claim alleging that there was clear 
and unmistakable error in an April 1957 RO decision that 
reduced the rating for his service-connected right knee 
disability from 30 to 10 percent is not in appellate status 
and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current left hip disability was 
either incurred in service or is due to a fall resulting from 
his unstable right knee in 2000.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  The Veteran was notified of this 
amendment by a July 2009 letter.

This case was remanded in June 2009 partly for a VA 
examination to obtain a clarifying medical opinion as to the 
relationship, if any, between the Veteran's service-connected 
right knee disability and his current left hip disability, to 
include whether there is any aggravation of a non-service-
connected disability by a service-connected disability.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Although the RO's opinion request accurately provided the 
medical examiner with the Board's remand instructions 
regarding the two medical questions to be resolved in this 
case (i.e., whether the service-connected right knee 
disability (a) caused or (b) aggravated the Veteran's non-
service-connected left hip disability, the September 2009 VA 
examiner only answered the first question.  Hence, the Board 
finds that this medical opinion is inadequate.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, if an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  See 
38 C.F.R. § 4.2.  Therefore, another remand is required to 
ascertain whether or not the service-connected right knee 
disability aggravated the non-service-connected left hip 
disability.  See 38 C.F.R. § 3.310(b); Stegall, supra.

Ongoing pertinent medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).


As for the special monthly compensation claim, the potential 
outcome of the claim for service connection for a left hip 
disability could affect the outcome of the issue of whether 
the Veteran's service connected disabilities would meet the 
requirements for special monthly compensation.  See 38 C.F.R. 
§§ 3.350, 3.352.  Accordingly, the special monthly 
compensation claim is considered to be inextricably 
intertwined with the service connection claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should attempt to obtain 
pertinent VA or private medical records of 
treatment for a left hip disability dating 
since February 2008.

2.  The RO/AMC should forward the 
Veteran's claims folder to the VA 
physician who provided the September 2009 
medical opinion, to obtain an addendum 
with respect to the following question:

Is it at least as likely as not that the 
Veteran's service-connected right knee 
disability aggravated his left hip 
disability?

The physician is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
left hip disability (i.e., a baseline) 
before the onset of the aggravation.

If the physician must resort to 
speculation to answer any question, he or 
she should so indicate and explain why it 
would be speculative to respond. The 
examiner is also requested to provide a 
rationale for any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claims.  If the claims remain 
denied, the RO should issue a SSOC and 
provide the Veteran and his representative 
with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


